Opinión disidente emitida por el
Juez Asociado Señor Her-nández Denton,
a la cual se une la Juez Asociada Se-ñora Naveira de Rodón y el Juez Asociado Señor Alonso Alonso.
La Junta de Apelaciones del Sistema de Administración de Personal (en adelante J.A.S.A.P.) solicita revisión de la resolución del Tribunal Superior que le ordena que con-teste un extenso interrogatorio sometido por la Oficina del Procurador del Ciudadano (Ombudsman). En el recurso se cuestiona el alcance del poder investigativo del Ombudsman sobre casos sometidos en los tribunales administrati-vos al nivel apelativo como J.A.S.A.P. Por entender que en las circunstancias particulares del caso de autos el Ombudsman debió de abstenerse de iniciar una investigación *393cuasilegislativa de los trámites apelativos de J.A.S.A.P., disentimos.
I — I
El conflicto entre las partes se originó en diciembre de 1986 cuando el Procurador del Ciudadano solicitó de J.A.S.A.P. un informe sobre “sus puntos de vista sobre el asunto de la querella” (Solicitud de revisión, Exhibit V, pág. 16) sometida por el Sr. Moisés Seín Feliciano por “ale-gada dilación en emitir un fallo con relación a su solicitud de apelación”. Id. Carta de 22 de diciembre de 1986 del licenciado Vera Mercado, Subprocurador del Ciudadano.
En enero de 1987 J.A.S.A.P. contestó que la apelación estaba bajo la consideración de ese tribunal administrati-vo-apelativo y, por lo tanto, fuera del alcance del poder in-vestigativo del Ombudsman:
Como es de su conocimiento, el señor Seín Feliciano es un litigante, que en los procedimientos adjudicativos efectuados ante este organismo cuasi-judicial, compareció adecuada y fiel-mente representado por abogado. Los principios de autonomía reconocidos a los organismos con facultades para oír y resolver controversias, el debido proceso de Ley y el derecho constitucio-nal a la asistencia de abogado, imponen limitaciones a la inter-vención de terceros que no son parte legítimamente interesada en los procesos de adjudicación. Tales son las razones que mo-tivaron al Honorable Tribunal Superior a resolver que: “La Ley Orgánica de la Oficina del Procurador del Ciudadano, Ley Núm. 134 de 30 de junio de 1977, 3 LPRA, 531 y ss., no confiere a dicha Oficina capacidad, ni jurisdicción para intervenir en los procesos adjudicativos y deliberativos de un organismo con fun-ciones cuasi-judiciales como lo es la Junta de Apelaciones del Sistema de Administración de Personal”. (Resolución del Honorable Tribunal Superior, Sala de San Juan, Honorable Roberts, Juez, en la Oficina del Procurador del Ciudadano vs. Lic. Alfredo Segarra Martínez, Civil Núm. 81-4084 (901).”
Por lo anterior, sugerimos que su Oficina oriente al señor Seín Feliciano en relación a la normativa que contiene la de[c]i[s]ión del Honorable Tribunal Supremo en Berríos v. Co-*394misión de Minería, 102 D.P.R. 228. A tenor con lo allí estable-cido, compete a la representación legal de la parte, la facultad para reclamar toda notificación adjudicativa. (Carta de 20 de enero de 1987 del Lie. Ramón Luis Julia Ramos, Director de Asuntos Legales de J.A.S.A.P.). Solicitud de revisión, Exhibit V, págs. 17-18.
Tres (3) meses después de recibir esta comunicación, el Ombudsman envió requerimientos adicionales formulados en los mismos términos que el anterior con relación a otras querellas. Nuevamente J.A.S.A.P. recordó que mientras la apelación estuviera pendiente de resolución final no podía suministrar la información solicitada. Ante la negativa de J.A.S.A.P., el Procurador del Ciudadano contestó que tenía facultad para investigar las actuaciones de los organismos cuasi judiciales. Sin embargo, aclaró que no era su inten-ción comparecer en el procedimiento adjudicativo ante J.A.S.A.P. ni que tampoco pretendía “intervenir en el pro-ceso deliberativo ... ni ... en ninguna forma influenciar la determinación en el caso”. Solicitud de revisión, Exhibit V, pág. 26. A su vez afirmó que su intervención se justificaba “debido [a] la dilación de la Junta en llegar a una decisión ... ”. Id. Justificó su investigación en que “[e]l no tomar acción a su debido tiempo resulta en muchas ocasiones en que tal acción resulte incorrecta o inapropiada así como puede resultar en oposición y resentimiento por parte del ciudadano”. íd. Carta de 1ro de mayo de 1987 del Ledo. Adolfo de Castro.
Poco tiempo después, J.A.S.A.P. informó que había re-suelto una de las apelaciones y que luego de considerar los planteamientos del Ombudsman entendía que no existía “impedimento jurídico alguno para que este foro pueda brindar a su oficina información sobre ciertos actos proce-sales de trámite llevados a cabo en apelaciones radicadas ... ”. Solicitud de revisión, Exhibit V, pág. 34. Con estos propósitos se comprometieron a suministrar en el futuro *395‘datos de naturaleza objetiva y ajenos al trámite adjudica-tivo, tales como fecha de radicación, notificación de resolu-ciones finales sobre reclamación, fecha de señalamientos de vista pública y/o status procesal de la apelación”. Id. En su misiva también sugiere que, a los fines de hacer viable un mecanismo de comunicación rápida y económica, el Ombudsman nombre un oficial de enlace con la Secretaria de J.A.S.A.P. Carta de 2 de junio de 1987 del señor Cordero Otero, Presidente de J.A.S.A.P.
El Ombudsman no contestó esta comunicación. Por su parte, en julio, un (1) mes después de la carta del Presi-dente de J.A.S.A.P., notificó que estaba llevando a cabo “una investigación cuasi-legislativa” del tribunal adminis-trativo-apelativo y envió un interrogatorio de cincuenta (50) preguntas y un requerimiento de documentos y esta-dísticas relacionadas con el presupuesto de la agencia y el manejo de los casos. Carta de 16 de julio de 1987 de la licenciada Serrano Blasini, Subprocuradora Auxiliar.
Ante la negativa de J.A.S.A.P. de suplir los datos solici-tados, el Procurador del Ciudadano acudió al foro de ins-tancia para que obligara al tribunal administrativo a con-testar los interrogatorios. El Tribunal Superior no aceptó la defensa de cosa juzgada reclamada por J.A.S.A.P. y con-cluyó que el interrogatorio no intervenía con el proceso ad-judicativo de J.A.S.A.P. y que tenía que ser contestado en treinta (30) días. Inconforme con este dictamen, J.A.S.A.P. acude ante nos por entender que la resolución es contraria a la doctrina de cosa juzgada y socava los poderes cuasi judiciales delegados a ese tribunal administrativo-apelativo.
HH f — I
Examinemos en primer lugar una cuestión de orden procesal relativa a la decisión del Tribunal Superior de no *396aplicar la doctrina de cosa juzgada.(1) Esta defensa, excep-tio rei iudicae, es la qüe “hace valer el demandado frente al demandante que ejercita nuevamente contra él una acción para un proceso, sobre un asunto juzgado con anterioridad con igual alcance”. M.A. Del Arco Torres y M. Pons Gonzá-lez, Diccionario de Derecho Civil, Pamplona, Ed. Aranzadi, 1984, T. I, pág. 600. Para que esta excepción pueda pros-perar, el Código Civil exige determinadas condiciones de identidad de cosas, causas y personas, y la calidad con que lo fueron entre el caso resuelto anteriormente y el litigio posterior, 31 L.P.R.A. see. 3343. Su propósito es impartirle fuerza y firmeza a la sentencia previamente dictada por un tribunal que actuó con jurisdicción. Como afirma Manresa: “Es un principio fundamental de nuestro ordenamiento ju-rídico adjetivo, apoyado en razones de orden social encami-nadas a garantizar la certidumbre y seguridad de los dere-chos declarados por resolución judicial, la inmutabilidad de las sentencias que han llegado a alcanzar el concepto pro-cesal de firmes y por ende su irrevocabilidad, en méritos de lo cual desde tiempo antiguo ha venido consagrándose, como norma, la santidad de la cosa juzgada, que sirve de base a la estabilidad del declarado y que solo permite ac-tuar en consecuencia con lo resuelto (trámite de ejecución), sino que impide que pueda ser ulteriormente discutido.” J.M. Manresa y Navarro, Comentarios al Código Civil Es-pañol, 6ta ed. rev., Madrid, Ed. Reus, 1967, T. VIII, Vol. 2, pág. 281.
En el caso de autos, J.A.S.A.P. reclamó la defensa de cosa juzgada porque existía la identidad entre el caso Oficina del Procurador del Ciudadano v. Alfredo Segarra *397Martinez, Civil Núm. 81-4048 (901), y el de autos. Cierta-mente, se cumplía el primer requisito dé identidad de cosa u objeto. La cosa es el “objeto o materia sobre la cual se ejercita la acción”. Lausell Marxuach v. Díaz de Yáñez, 103 D.P.R. 533, 535 (1975). En este caso el objeto es igual al del caso anterior, esto es, la facultad del Procurador del Ciu-dadano de investigar el proceso deliberativo de J.A.S.A.P.
También están presentes el requisito de identidad de causa que es el “‘motivo de pedir [o] el fundamento capital, el origen de las acciones”. A & P Gen. Contractors v. Asoc. Caná, 110 D.P.R. 753, 765 (1981). En ambos casos la causa de la acción fue investigar la dilación en el trámite de los casos ante J.A.S.A.P. motivado por querellas de apelantes insatisfechos con la lentitud del proceso apelativo.
Igualmente existe completa identidad de personas, pues los litigantes son el Procurador del Ciudadano y el Presi-dente de J.A.S.A.P.
Bajo un análisis rigurosamente civilista estaban pre-sentes las identidades necesarias para que prosperara la defensa de cosa juzgada. Sin embargo, en el pasado hemos reconocido los linderos de esta doctrina, particularmente en litigios permeados de incuestionable interés público y con una controversia de especial importancia en la admi-nistración pública del país que requiere unos pronuncia-mientos de este Tribunal. P.I.P. v. C.E.E., 120 D.P.R. 580 (1988). Véase, también, Pagán Hernández v. U.P.R., 107 D.P.R. 720, 735-738 (1978).
El recurso instado plantea, por primera vez en este foro, una controversia sobre el alcance del poder investigativo del Procurador del Ciudadano sobre un tribunal adminis-trativo apelativo como J.A.S.A.P. La controversia es de in-terés para todos los otros tribunales administrativos-apelativos de la Rama Ejecutiva que tienen poderes adjudicativos delegados por la Asamblea Legislativa al am-paro de su poder constitucional. En esta dimensión, el con-flicto entre el Procurador del Ciudadano y J.A.S.A.P. puede *398repetirse con otras entidades análogas y entre las mismas partes en otras investigaciones originadas por el Ombudsman. Ante estas circunstancias, se sirven mejor los intereses de la justicia si no aplicamos estrictamente la excepción de cosa juzgada.
h-l ¡ — ! I — !
Aunque la Oficina del Procurador del Ciudadano se crea recientemente mediante la Ley Núm. 134 de 30 de junio de 1977 (2 L.P.R.A. see. 701 et seq.), la institución del Ombudsman se origina en Suecia en el siglo XVI y, en especí-fico, en la Constitución de 1809. Véase W. Gellhorn, The Swedish Justitieombudsman, 75 Yale L.J. 1 (1965). En su dimensión más amplia, el Justitie Ombudsman sueco es un representante del Parlamento que actúa como vocero y de-fensor de los ciudadanos. Su obra ha inspirado la creación de instituciones análogas en Finlandia, Dinamarca, No-ruega, Nueva Zelandia, Gran Bretaña, Canadá y Estados Unidos. Véase W. Gellhorn, Ombudsmen and Others, Massachusetts, Harvard University Press, 1966.
En todos estos países la institución ha recibido gran aco-gida como un instrumento para controlar y fiscalizar las agencias gubernamentales. Adscrito a la Legislatura, fisca-liza a la administración pública mediante la investigación de quejas específicas de los ciudadanos contra errores administrativos. Aunque no tiene poder para revocar las decisiones gubernamentales, su efectividad depende de una combinación única del poder de investigar con la liber-tad de criticar públicamente las acciones administrativas y recomendar medidas correctivas. D.C. Rowat, El Ombudsman, Méjico, Ed. Fondo de Cultura Económico, 1977, pág. 39.
En Puerto Rico no fue hasta el 1966 que la Asamblea Legislativa decidió examinar la experiencia escandinava *399con esta institution.(2) A petición de la Comisión Especial para el Estudio del Ombudsman de la Cámara de Repre-sentantes, la Comisión de Derechos Civiles preparó un ex-tenso estudio con el propósito de examinar la posible incor-poración de esa entidad fiscalizadora a nuestra administración pública. El informe comparativo de la ex-periencia en otros países recomendó favorablemente la creación de un Ombudsman adaptado a nuestro ordena-miento constitucional y al esquema de gobierno. La Comi-sión apuntó que su efectividad en Puerto Rico dependería de que no se le concibiese como un “superadministrador” sino como “un vigilante que crea el órgano legislativo del estado para cerciorarse de que todo el mecanismo de la administración funcione de acuerdo a las normas legales que lo rigen”. La Institución del Ombudsman, Comisión de Derechos Civiles de Puerto Rico, 1968, pág. 33.
Así concebido, la Comisión señaló que para facilitar la incorporación de este esquema —originado en un Gobierno parlamentario— a nuestro sistema de separación de pode-res era imprescindible que se diseñara como un recurso adicional que “utiliza el ciudadano, (o el empleado público), cuando los mecanismos administrativos, por causa de la negligencia, arbitrariedad o falta de pericia de quienes los tienen a su cargo, no producen el resultado deseado”. (En-fasis suprimido.) La Institución del Ombudsman, supra, pág. 32. En ese momento se activa su poder investigativo para localizar la causa del problema y recomendar medi-das para corregirlo. No es un sustituto de los instrumentos creados anteriormente por el Estado para vindicar los de-rechos de los ciudadanos tales como los tribunales admi-*400nistrativos al nivel apelativo y la Comisión de Derechos Civiles.
Por su parte, la Comisión Especial de la Cámara de Re-presentantes sometió un informe el 9 de marzo de 1967 que concluyó que por su pequeñez territorial, centraliza-ción gubernamental, nivel de desarrollo de la administra-ción pública y estabilidad política, Puerto Rico tenía las condiciones necesarias para crear un Comisionado de In-vestigaciones basado en el modelo escandinavo:
Esta Comisión está conciente de que en Puerto Rico existen diversos medios de control administrativo y algunos sistemas para la atención de querellas de los ciudadanos. No obstante, creemos que éstos no son suficientes y que a la ciudadanía hay que ofrecerle al máximo los medios de dejar oir sus quejas sobre el proceso gubernamental.
Por todas las razones antes mencionadas y en vista de que la experiencia ha demostrado que esta oficina ayuda notable-mente a mejorar la calidad de la Administración Pública y de los servicios que los gobiernos ofrecen además de mejorar la imagen que de su gobierno tienen los ciudadanos es que esta Comisión recomienda la adopción de la institución Ombudsman para Puerto Rico y a esos efectos se acompaña este informe con un anteproyecto de ley. Informe de la Comisión Especial para el Estudio del Ombudsman a la Cámara de Representantes, 9 de marzo de 1967, pág. 25.
Apoyado por estas recomendaciones y basado en un mo-delo preparado por el profesor Gellhorn, el Rep. Luis Camacho presentó en el 1967 el P. de la C. 784. Aunque no fue aprobado inicialmente, dicho proyecto fue presentado nue-vamente a la Cámara de Representantes en los próximos tres (3) cuatrienios hasta que finalmente una versión revi-sada fue aprobada en el 1977, mediante la Ley Núm. 134 de 30 de junio, para crear la Oficina del Procurador del Ciudadano adscrito a la Rama Ejecutiva. El Ombudsman, su naturaleza, sus alcances y su poder ejecutivo, Oficina de Servicios Legislativos de Puerto Rico, 1977. En 1984 se enmendó la ley para transferir la entidad a la Rama Legislativa.
*401>
La ley puertorriqueña del Ombudsman lo autoriza a “investigar los actos administrativos”, 2 L.P.R.A. see. 702(b), de “cualquier entidad, departamento, junta, comi-sión, división, negociado, oficina, corporación pública o ins-titución gubernamental de la Rama Ejecutiva”, con excep-ción de la Oficina del Gobernador, los Registradores de la Propiedad y la Universidad de Puerto Rico respecto a sus funciones docentes. 2 L.P.R.A. sec. 702(a). Del texto se des-prende que el legislador expresó en forma definitiva su in-tención de excluir del alcance del Procurador del Ciuda-dano a solamente tres (3) entidades de la Rama Ejecutiva. Al expresar su intención de excluir únicamente a esas agencias, los principios de hermenéutica legal reconocidos en la máxima expressio unius est exclusio alterius conlle-van la inclusión de los demás. R.E. Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., pág. 345. Por esta razón, el Procurador del Ciudadano tiene el poder para in-vestigar los actos administrativos de J.A.S.A.P. y de otras entidades análogas.
Sin embargo, a tenor con la filosofía de que el Ombudsman no iba a ser un “superadministrador” ni un adjudica-dor de casos específicos, el legislador limitó los actos admi-nistrativos que podían ser investigados:
Serán materias propias de investigación, cualquier acto ad-ministrativo que aparente ser:
(a) contrario a la ley o reglamentos;
(b) irrazonable, injusto, arbitrario, ofensivo o discriminatorio;
(c) basado en un error de hecho o en motivos improcedentes e irrelevantes;
(d) no esté acompañado de una adecuada exposición de razo-nes cuando la ley o los reglamentos lo requieran; o
(e) ejecutado en forma ineficiente o errónea.
El Ombudsman podrá realizar la investigación a los efectos *402de recomendar un remedio adecuado. (Enfasis en el original.) 3 L.P.R.A. see. 713.
Al igual que en los países escandinavos, el Procurador del Ciudadano no puede ordenarle a un funcionario que tome un determinado curso decisorio ni tampoco puede re-vocar su dictamen. “Una característica fundamental de la institución del Ombudsman es que no tiene poder para emitir órdenes que tengan fuerza legal obligatoria, tam-poco puede revocar órdenes administrativas que considere incorrectas, de igual manera carece de poder para reque-rirle a los funcionarios públicos que reabran un caso o que reconsideren un juicio ya emitido.” La Institución del Ombudsman, supra, pág. 3.
Con el propósito de evitar una duplicidad de funciones y una intervención prematura con otras agencias, la ley or-gánica dispone que el Ombudsman no puede investigar aquella querella en que a su juicio “haya un remedio ade-cuado en ley para reparar el agravio, ofensa o injusticia objeto de la querella”, 2 L.P.R.A. sec. 711(a), o que “esté siendo investigada por otra agencia y a juicio del Ombudsman actuar sobre la misma representaría una duplicidad de esfuerzos y recursos”. 2 L.P.R.A. sec. 711(f).
Esta norma es similar a la doctrina de agotamiento de remedios administrativos utilizada por los tribunales y ob-servada por otros Ombudsman. Así se evita una duplicidad de esfuerzos y recursos, una inoportuna intervención con el proceso adjudicativo y una actuación contraria al espíritu y a la letra de la ley que crea el Ombudsman.
Con los tribunales administrativos al nivel apelativo como J.A.S.A.P., su discreción debe ejercerse con particular prudencia y de una forma razonable para evitar interven-ciones inoportunas en el proceso adjudicativo. Estos orga-nismos especializados con poderes cuasi judiciales para re-visar a nivel apelativo las determinaciones de otras agencias administrativas requieren para su efectividad que no se permita, ni a las partes ni a los terceros, que ejerzan presión indebida sobre el proceso adjudicativo. Pre-*403cisamente, por eso son cuerpos colegiados con unos miem-bros nombrados por término fijo para que tengan indepen-dencia de criterio y revisen las decisiones apeladas con unas garantías parecidas a las judiciales. También deben gozar de la independencia que caracteriza la adjudicación en los tribunales. Por estos atributos tan particulares hay muy pocos tribunales administrativos apelativos como J.A.S.A.P.
Como regla general, por la naturaleza del tribunal ad-ministrativo al nivel apelativo y por sus poderes cuasi ju-diciales, y al considerar el ámbito de la revisión judicial de sus determinaciones, el Ombudsman debe posponer su in-vestigación cuando la apelación está bajo la consideración de esos organismos. No obstante, al adoptar esta norma, el legislador otorgó al Procurador del Ciudadano discreción para investigar el acto administrativo “siempre que a su juicio existan razones suficientes que den lugar a una in-vestigación ...”. 2 L.P.R.A. see. 711. Aunque se le concede discreción al Procurador del Ciudadano para investigar ac-tos administrativos antes de que exista un fallo final por la agencia intervenida, la ley requiere que el Ombudsman tenga “razones suficientes” para no requerirle al ciudadano que agote los remedios disponibles en el foro administrativo. Su discreción está condicionada a una de-terminación previa de que existen suficientes razones para no esperar que concluya el trámite administrativo. En los casos de los tribunales administrativos al nivel apelativo, el ejercicio de esta discreción debe estar avalado por una determinación previa adecuadamente fundamentada de que la gestión ante ese organismo es inútil e inefectiva o que no ofrece un remedio adecuado en vista de los intereses afectados y la inminencia del daño.
V .
En el caso particular de J.A.S.A.P., la ley le confirió ju-risdicción apelativa para revisar las acciones o decisiones *404de la Oficina Central, de los administradores individuales y de las autoridades nominadas en violación a la Ley de Personal del Servicio Público de Puerto Rico. 3 L.P.R.A. see. 1394. También dispuso un recurso de revisión judicial de las decisiones de J.A.S.A.P. al Tribunal Superior. 3 L.P.R.A. see. 1396. J.A.S.A.P. fue creada como un orga-nismo colegiado e independiente: “La intención legislativa fue claramente la creación de un tribunal apelativo a nivel administrativo con poderes adjudicativos, especializado en asuntos de personal, que fiscalizara rápida y efectivamente las decisiones de los administradores individuales y la Ofi-cina Central de Administración de Personal.” Díaz Marín v. Mun. de San Juan, 117 D.P.R. 334, 338 (1986).
Un análisis integral de la totalidad de los requerimien-tos del Procurador del Ciudadano a J.A.S.A.P. nos con-vence que la controversia comienza con la petición de unos informes sobre las dilaciones en las adjudicaciones de cier-tas apelaciones sometidas ante J.A.S.A.P. y culmina con una investigación cuasilegislativa y el extenso interrogato-rio que origina este litigio. La negativa de J.A.S.A.P. de exponerle al Ombudsman “sus puntos de vista” sobre los distintos casos ante su consideración plenaria (véase carta de 22 de diciembre de 1986, del Ledo. Adolfo de Castro al Ledo. Alfredo Segarra Martínez) dio origen a una amplia investigación directamente relacionada y que incide sobre su proceso adjudicativo.
Aunque en su comparecencia el Ombudsman acepta que no puede “intervenir con el proceso mental-deliberativo de los miembros de la Junta” (Alegato de la parte demandan-te-recurrida, pág. 4), señala que su investigación no es so-bre áreas adjudicativas. Sin embargo, en su carta de 16 de julio de 1987 reconoce que la investigación fue “motivada por la radicación en nuestra oficina de varias querellas re-lacionadas con la dilación en el trámite de casos ante la Junta”. Solicitud de revisión, Exhibit VI, pág. 47. Aunque J.A.S.A.P. estuvo dispuesta a suministrar información “de *405naturaleza objetiva y ajenos al trámite adjudicativo, tales como fecha de radicación, notificación de resoluciones finales sobre reclamación, fecha de señalamientos de vista pú-blica y/o status procesal de la apelación” (Solicitud de revi-sión, Exhibit V, pág. 34) —Carta de 2 de junio de 1987, del Ledo. Nelson R. Cordero Otero al Ledo. Adolfo de Castro— el Procurador del Ciudadano insistió en continuar con la investigación “cuasi legislativa” anunciada como resultado de la negativa de J.A.S.A.P.
Cuando el Ombudsman intervino en estos casos requi-riendo de J.A.S.A.P. que expusiera “sus puntos de vista” sobre la apelación, el asunto estaba pendiente de adjudica-ción y actuar sobre ésta constituía una indebida interferen-cia con las funciones del foro apelativo. De los autos no se desprende que los querellantes acudieron ante J.A.S.A.P. en pleno para solicitar una inmediata adjudicación de su apelación o que habían recurrido al foro judicial para que ordenaran al foro administrativo-apelativo que oportuna-mente resolvieran la apelación.
En vista de que las querellas que originaron la interven-ción del Procurador del Ciudadano estaban siendo diluci-dadas por J.A.S.A.P., el Ombudsman cometió un error al reaccionar a los reclamos legítimos de independencia en las deliberaciones legítimamente expuestas por el foro ape-lativo-administrativo con una investigación abarcadora de sus procedimientos. Aunque a primera vista la información solicitada no parece estar vinculada con las querellas que originaron el conflicto entre agencias, un examen detallado de los datos solicitados nos convence que la investigación cuasi legislativa estaba relacionada con el conflicto surgido cuando J.A.S.A.P. se negó a contestar los requerimientos originales del Ombudsman referentes a las apelaciones pendientes de adjudicación. De hecho, la investigación se anunció poco tiempo después de un fuerte intercambio de comunicaciones que surgió cuando J.A.S.A.P. contestó las requisiciones originales afirmando que la controversia ju-*406risdiccional había sido previamente resuelta por el Tribunal Superior(3)
Por otro lado, los autos tampoco revelan que había una justificación independiente para una investigación tan abarcadora de J.A.S.A.P. De la prueba documental se des-prende que el Ombudsman había recibido pocas querellas sobre el trámite de J.A.S.A.P. cuando inició su extensa investigación. Así lo corrobora el Décimo Informe Anual para 1986-1987, que revela que durante 1986 el Procura-dor del Ciudadano recibió solamente doce (12) querellas de J.A.S.A.P. de un total de siete mil ciento veinticinco (7,125) casos sometidos contra las agencias de la Rama Ejecutiva. Décimo Informe Anual, Oficina del Procurador del Ciuda-dano, 1986-1987, pág. 39.(4) Tampoco hay una afirmación adecuadamente fundamentada de que la experiencia pre-via con J.A.S.A.P. revelaba que sus remedios eran inútiles e inefectivos o que el trámite apelativo era irrazonable-mente largo y que se justificaba una abarcadora pesquisa del foro apelativo. Aunque somos conscientes de la impor-tancia de la figura del Ombudsman y su interés legítimo en agilizar los trámites administrativos gubernamentales, en este caso no se demostró la necesidad de una abarcadora investigación “cuasi legislativa” de J.A.S.A.P.
En estas circunstancias, el Procurador del Ciudadano debió prudencialmente abstenerse de iniciar la investiga-ción cuasi legislativa de J.A.S.A.P. en una etapa del pro-ceso adjudicativo en que la información requerida incidía sobre el proceso deliberativo y obligaba a ese tribunal ad-ministrativo al nivel apelativo a dedicar sus limitados re-cursos humanos, a recopilar información para el Ombudsman y no a resolver prontamente las apelaciones pendientes. De haber existido “razones suficientes” para *407continuar con la investigación de los procedimientos admi-nistrativos, correspondía al Ombudsman avalar su deter-minación con una explicación adecuadamente fundamen-tada de por qué no se debía esperar que los querellantes agotaran los remedios disponibles en J.A.S.A.P. Por estas razones, disentimos de la sentencia emitida por una mayo-ría de este Tribunal.

(1) En Oficina del Procurador del Ciudadano v. J.A.S.A.P. (1-4084 (901) el Tribunal Superior resolvió que “la Oficina del Procurador del Ciudadano no tiene capa-cidad jurídica para intervenir en los procesos adjudicativos que se llevan a cabo en la Junta de Apelaciones del Sistema de Administración de Personal”. Solicitud de revi-sión, Exhibit IV, pág. 15. Al no recurrir ante nos, la decisión del Tribunal Superior se convirtió en final.


(2) Anteriormente, en 1963 el Prof. Federico Cordero recomendó que se estu-diase la viabilidad de incorporar en Puerto Rico el Ombudsman sueco. Véase F.A. Cordero, Operación Metro: A case Study of the Power Structure in Action and the Crisis in the Planning Process in Puerto Rico, 32 Rev. Jur. U.P.R. 353 (1963). Véase, también, E. Colón Solivan, Version Puertorriqueña del Ombudsman, San Juan, Oficina de Personal, 1966.


(3) Véase esc. 1.


(4) Entre julio de 1986 y junio de 1987 el Procurador del Ciudadano recibió catorce (14) querellas contra J.A.S.A.P. de un total de seis mil trescientos noventa y un (6,391) casos presentados. Undécimo Informe Anual, Oficina del Procurador del Ciudadano, 1987-1988, pág. 40.